Citation Nr: 0418705	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-00 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had approximately 35 days of active service from 
November 1978 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran failed to report for a 
personal hearing scheduled in September 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
PTSD.  

3.  There is no evidence of any psychiatric disorder in 
service or for years thereafter, and no competent evidence of 
a nexus between the veteran's current bipolar disorder and 
his period of active duty service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder and PTSD, is not established.  
38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a December 2000 letter, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
of what evidence VA would obtain and what evidence VA would 
assist the veteran in obtaining if he provided the necessary 
information and authorization to do so.  Subsequently, the RO 
issued the veteran supplemental VCAA letters in January 2002 
and July 2003.  The latter correspondence again explained the 
evidence needed to substantiate the claim, listed the 
evidence already of record, and again described what action 
the RO was required to take to assist the veteran and what 
action it would take to assist the veteran if he provided the 
requisite information.  In addition, the November 2001 
statement of the case and the March 2004 supplemental 
statement of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
the veteran with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet App. June 24, 2004).  In this case, the 
veteran's claim for service connection was received in 
February 2000 and adjudicated in August 2000, prior to the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 
No. 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court 
must take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b)(1) and request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, slip op. at 11.   

In this case, although the VCAA notice letters to the veteran 
do not specifically contain this "fourth element" of 
notice, the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The letters specifically identified certain 
evidence that the RO would secure.  They also asked the 
veteran to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the 
letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured 
service medical records, service personnel records, and VA 
medical records.  The veteran has submitted numerous medical 
records from private providers, a statement from a VA 
physician, and personal statements and lay statements from 
family members and acquaintances.  In a July 2003 statement, 
the veteran related that he had no additional evidence for 
his claim.  Except as otherwise discussed below, there is no 
other indication that additional relevant evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A. 

The Board notes that the RO has not secured a medical 
examination or opinion in this case.  See 38 U.S.C.A. § 
5103A(d); Charles v. Principi, 16 Vet. App. 370 (2002).  
However, as discussed in the decision, the Board finds 
insufficient evidence to trigger the duty to obtain such 
evidence.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)). 

In addition, review of the claims folder shows that, pursuant 
to the veteran's authorization, the RO requested records from 
a Dr. Galura in November 2002.  That request for records was 
returned as undeliverable.  The RO notified the veteran later 
in November 2002 and asked for a more current address.  In 
January 2003, the veteran responded that he had been unable 
to locate the doctor and had no current address.  The Board 
finds that the RO has satisfied its assistance obligations on 
this matter.  38 C.F.R. § 3.159(c)(1) and (e).  

Finally, the Board acknowledges that the veteran began 
receiving disability benefits from the Social Security 
Administration (SSA) in or about 1991 or 1992.  The veteran 
reports that the award is based on disability from bipolar 
disorder.  Records from the SSA have not been obtained.  
Generally, VA is required to obtain and consider relevant SSA 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
 v. Brown, 9 Vet. App. 67, 74 (1996).  However, in a July 
2002 statement, the veteran specifically denies any record of 
treatment or diagnosis of psychiatric disorder, specifically 
bipolar disorder, until 1987.  The claims folder contains the 
records of the veteran's March 1987 private hospitalization, 
as well as all other relevant private and VA medical records 
identified by the veteran.  Therefore, there is no indication 
that medical records associated with the veteran's SSA 
disability determination would contain any relevant 
information in addition to the evidence already secured in 
the claims folder.  Accordingly, the Board concludes that it 
is not necessary, or in the veteran's best interests, to 
delay adjudication of his appeal in order to obtain SSA 
records.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service during a period other than a period of war.  
38 U.S.C.A. § 1131 (West 2002).  See 38 C.F.R. § 3.303(a) 
(2003).    

For purposes of establishing service connection under 
38 U.S.C.A. § 1131, every person employed in the active 
military, naval, or air service for six months or more shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection for an 
acquired psychiatric disorder is not in order.  Initially, 
the Board notes that there is no competent evidence of a 
current diagnosis of PTSD.  Service connection may not be 
established if there is no present disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See 38 C.F.R. § 3.304(f) (service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with VA regulations).  Thus, service connection 
for PTSD is denied.  

The veteran does have a current diagnosis of bipolar 
disorder.  However, there is no evidence of bipolar disorder 
or any psychiatric disorder in service.  Service medical 
records show no psychiatric symptoms or diagnosis for VA 
compensation purposes.  In addition, service personnel 
records specify that the veteran was discharged for 
unsuitability with an assessment of immature-type personality 
pattern disturbance with reactive depressive features that 
existed prior to enlistment.  See 38 C.F.R. 
§ 3.303(c) (personality disorders as such are not diseases or 
injuries within the meaning of applicable legislation).  The 
January 1979 Naval Aptitude Board Report specifically fond no 
evidence of ongoing psychotic process or current major 
affective disorder.  

In addition, after service, there is no medical evidence of 
continued symptoms until March 1987, when the veteran was 
hospitalized at North Carolina Baptist Hospital.  The 
diagnosis at that time included rule out bipolar disorder.  
Although the veteran describes self-medication with alcohol 
in the intervening years after service, this hospitalization 
is the first evidence of psychiatric treatment and diagnosis.  
The Board notes that the May 2000 VA hospitalization 
discharge summary includes the veteran's history of initial 
depressive episode and diagnosis in 1983.  However, this 
report conflicts with the other VA and private medical 
evidence of record, as well as the veteran's own July 2002 
statement in which he reported no diagnosis or treatment 
prior to 1987.  Thus, there is no basis to establish service 
connection for bipolar disorder as chronic disease in service 
or for disorder shown in service with continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  

The Board observes that, in the June 2004 Informal Hearing 
Presentation, the veteran's representative argues that the 
veteran must be presumed to have been sound at entrance 
because his enlistment examination was normal.  However, the 
representative erroneously relies on 38 U.S.C.A. § 1111 in 
support of his contention.  This statute section describes 
the presumption of soundness for individuals who served 
during a period of war.  The veteran in this case had 
peacetime service of less than six months duration.  Pursuant 
to 38 U.S.C.A. 
§ 1132, which is applicable in this case, the veteran is not 
entitled to any presumption of soundness.  In any event, as 
service medical records do not reflect any psychiatric 
disability in service, the Board need not reach the question 
of whether such disability existed prior to service.  

Moreover, the Board finds no competent evidence of a nexus 
between the current diagnosis of bipolar disorder and the 
veteran's period of service.  That is, there is simply no 
competent, medical evidence or opinion that in any way 
relates the veteran's bipolar disorder to his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Absent such evidence 
of a nexus, service connection is not in order.  

Review of the records shows that a report of VA 
hospitalization in October 1999 includes the veteran's 
history of suicide attempt in the Navy and psychiatric 
symptoms since his discharge from the Navy in 1980.  
Similarly, a report of May 2000 VA hospitalization includes a 
history of suicide attempt triggered, by the veteran's 
report, by boot camp.  Records of hospitalization at Morton 
Plant Hospital from June to July 2000 reflect a history of 
"nervous breakdown" in service that led to his release.  To 
the extent any of these records may be argued to provide 
evidence of a nexus between the veteran's period of service 
and his bipolar disorder, the Board emphasizes that the 
statements merely reflect history provided by a veteran and 
recorded by an examiner.  There is no additional enhancement 
or analysis to suggest that any competent physician or 
practitioner endorsed the proffered history as explaining the 
etiology of the disorder.  Thus, these records do not provide 
competent evidence of a nexus between the bipolar disorder 
and service.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board acknowledges that the veteran asserts that he was 
raped during basic training and that the trauma essentially 
triggered his psychiatric disability.  He also generally 
alleges a relationship between the stress of service, to 
include his grandfather's death during that time, and his 
current bipolar disorder.  However, there is no evidence to 
suggest that the veteran has any training or education in 
medicine or psychiatry or psychology.  Therefore, his 
personal, lay opinion as to the nature and etiology of his 
psychiatric disorder is not competent evidence for purposes 
of establishing service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.   

A February 2002 statement from the veteran's VA doctor 
related that the veteran alleges experiencing a sexual trauma 
in service.  The doctor offers the opinion that the "sexual 
trauma he alleges may/could exacerbate symptoms of a mood 
disorder."  It is true that secondary service connection may 
be established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  However, there is no service-
connected disability associated with the alleged in-service 
sexual trauma that may be held to be aggravating the non-
service-connected bipolar disorder.  Therefore, there is no 
basis to award secondary service connection for bipolar 
disorder.       


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder and PTSD, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



